Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/21 has been entered.
Claim 1  is amended and claims 41-44 are added.  Claims 1,3-6,8,13-16,18-20,24 and 41-44 are pending.
Claim Rejections - 35 USC § 112
Claims 1,3-6,8,13-16,18-20,24 and 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the amendment, applicant amends claim 1 to add the limitations “ wherein the high amylopectin starch comprises less than 30wt% of the dough and wherein the maximum temperature of the product is 87 degrees C.  There limitations are not supported by the original disclosure.  Less than 30 wt% is a range including  0 to less than 30%.  The range is not disclosed in the specification.  Applicant points to the example, specifically example 1.  Example 1 discloses 20%.  It is single value not a range.  The same problem is noted with other examples.  There is no evidence suggesting that the examples are 
Claims 42,44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 is vague and indefinite.  It is not see how the claim further limits claim 1 which limit the amount to less than 30%.  The range in claim 42 is outside of the range recited in claim 1.
Claim 44 has the same problem as claim 42.  If the amount of starch is less than 30%, then the amount of selected food ingredient must be less than 70%.  The range in claim 44 is outside of the range limited in claim 1 and it is not clear how the claim further limits claim 1. 
Claim Rejections - 35 USC § 103
Claims 1,3-6,8,13,19,24,41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hulle ( 4409250) in view of Durance et al ( 6312745) and Bows ( 2008/0138480).
For claim 1, Van Hulle discloses a method for making a puffed dehydrated food product.  The method comprises the steps of mixing ingredients comprising high amylopectin starch comprising at least 80 wt% amylopectin and a selected ingredients to form a dough, forming the dough into pieces and puffing the pieces in a microwave oven.  The amount of starch added ranges between about 30 to 
 For claims 3-4, the starch can be pre-gelatinized starch.  
For claims 5-6, the gelatinized dough can be prepared by cooking to gelatinize doughs of non-pregelatinized starch.  
For claims 1, 8, the waxy starches are mostly amylopectin.  Example 1 shows pregelatinized waxy maize starch which has an amylopectin content of about 100%.  
For claim 13, water is added to the ingredients to make the dough. 
For claim 42, the range of about 30-95%  encompass the range of less than 50%.
For claim 43, if the range of starch is from 30-95%, then the range of other ingredients is from 5-70% which encompasses the claimed range.
 ( see columns 3-6, and the examples)
Van Hulle does not disclose puffing by microwave radiation at a pressure less than atmospheric  and the temperature as in claim 1 , the pressure as in claim 24, adding vitamin C as in claim 19 and the amounts as claims  41,44.
Durance et al disclose a process for drying berries.  Durance teaches to dry the berries in a vacuum microwave at an absolute pressure of 0-200 mm Hg.  The drying puffs the berries.  Vacuum microwave dehydration of the berries leads to a dry product with excellent flavor retention and an expanded, puffed and tender texture.  ( see abstract, col. 4 lines 56-64, col. 5 lines 5-30)
Bows et al disclose a process for making a healthy snack.  They disclose drying to puff the snack pieces.  Bows discloses micro vacuum of between about 20-80 torr where the boiling point of water is less than 46 degrees C or a high vacuum of between about 150-250 torr where moisture boiling point is between about 60-70 degrees C.  Bows also discloses that the heating occurs under vacuum to further 
Van Hulle discloses the range of amylopectin starch is between about 30%-95%.  About 30% means it can be little less than 30%  which encompasses the range of less than 30% because less than 30 can be 29.99 %.  Both Van Hulle and Durance teaches to puff product using microwave energy.  It would have been obvious to one skilled in the art to use the vacuum microwave puffing taught in Durance as using alternative technique to obtain the same result.  One would also have been motivated to use the vacuum microwaving as Durance discloses such puffing techniques leads to excellent flavor retention and an expanded, puffed and tender texture and Bows teaches vacuum heating results in lowered acrylamide content.  Bows discloses the temperature during microwave puffing can vary depending on the pressure.  It would have been obvious to one skilled in the art to follow the guideline of Bows in the temperature.  One skilled in the art would have been motivated to keep the temperature low to minimize the formation of acrylamide which is known to have undesirable health effect.  Van Hulle discloses to add optional ingredients including vitamins.  It would have been obvious to add vitamin C as an obvious matter of preference when such nutritional ingredient is desired.  It would have been obvious to one skilled in the art to use a little less starch and more of other ingredients depending on the taste, texture and flavor desired.  While Van Hulle discloses a range of about 30-95% for the starch, there is no disclosure that the range cannot vary.  Differences in concentration does not support patentability in absence of showing of criticality or unexpected result.
Claims 14-16,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hulle in view of Durance and Bows as applied to claims 1,3-6,8,13,19,24 and 41-44 above, and further in view of Wisdom ( 5132127).
Van Hulle in view of Durance and Bows does not disclose the ingredients as in claims 14-16,18.

Van Hulle teaches to mix the ingredients with water to make the dough.  Both Wisdom and Van Hulle are directed to the making of puffed food product.  It would have been obvious to one skilled in the art to add the puree, juice, yogurt or liquid as taught in Wisdom as part of the moisture required to make the dough in the Van Hulle process when desiring to enhance the flavor and nutrition of the product by incorporating materials such as vegetable, fruit, yogurt.  When yogurt is used, it is obvious the yogurt would contain lactic acid culture and be heat sensitive or labile.  Wisdom does not disclose coffee.  However, it would have been obvious to use coffee beverage when desiring such flavoring.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Hulle in view of Durance and Bows as applied to claims 1,3-6,8,13,19,24 and 41-44 above, and further in view of Niwano ( 5591471).
Van Hulle in view of Durance and Bows does not disclose freezing the dough prior to puffing.
Niwano discloses a method of making puffed food.  The puffed food is formed by heating dough pieces.  Niwano discloses the dough pieces obtained may be immediately processed by heat to make the puffed food or frozen for storing it for a long time in a stable condition.  (see col. 2 lines 16-25, col. 5 lines 10-15,45-52 and the examples.)
Both Van Hulle and Niwano are directed at processes for making puffed food from dough pieces.  Niwano teaches the dough pieces can be frozen for storage for a long time.  It would have been obvious .
Response to Arguments
Applicant's arguments filed 6/17/21 have been fully considered but they are not persuasive.
In the response, applicant submits a 132 affidavit in an attempt to define over the rejection.  The affidavit is not found to be persuasive.  Paragraph 6 of the affidavit states vacuum microwave apparatus is highly technical and costly.  The equipment includes vacuum pumps or systems, condensers, airlocks, magnetrons, waveguides, refrigeration units, compressors and control systems.  The affidavit states it would definitely not be practical or even possible to use vacuum microwave equipment for home preparation of puffed snacks.  The discussion in the affidavit is not commensurate with the scope of the claims.  The equipment described is not claimed.  The affidavit has no supportive evidence to show that the product disclosed in Van Hulle is only prepared at home and that one would not use microwave vacuum puffing.  The affidavit only contains conclusion with no supporting evidence. 
In the response, applicant argues that Van Hulle states that the dough has an amylopectin starch content from 30-95% and the examples all have starch content greater than 77%.  It would not be obvious to modify Van Hulle by reducing the starch content of the product to less than 30%.  This argument is not persuasive.  The range claimed only pertains to high amylopectin starch, not all starch.   Van Hulle discloses the range of amylopectin starch is between about 30%-95%.  About 30% means it can be little less than 30%  which encompasses the range of less than 30% because less than 30 can be 29.99 %.  It would have been obvious to one skilled in the art to use a little less starch and more of other ingredients depending on the taste, texture and flavor desired.  While Van Hulle discloses a range of about 30-95% for the starch, there is no disclosure that the range cannot vary.  Differences in concentration does not support patentability in absence of showing of criticality or unexpected result.  Example 1 shows 31.1% waxy maize starch and examples 2-3 shows 23.30% waxy maize.  This shows 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 14, 2021